Betts, J.
Under the pleadings in this case, the plaintiffs must either show an actual seizure of the brig Mary, under the second attachments, or that she was within the defendant’s bailiwick, and might have been seized by him after more attachments came to his hands. A possession by intendment of law will not do.
Plaintiffs non-suited.(1)
D. B. Ogden and Hoffman, for plaintiffs.
Emmet and Selden, for defendant.

 Since the above adjudication, the remedy by attachment against absent and absconding debtors, has undergone great changes. Unlike the attachment against absent or absconding debtors, under the Revised Statutes, which was for the benefit of all the creditors, the attachment now is for the benefit of the individual creditor. Vide, Code, c. 4, tit. 1.